Title: To George Washington from Jacob Bayley, 31 August 1780
From: Bayley, Jacob
To: Washington, George


                        
                            Sir.
                            Newbury August 31 1780
                        
                        One party for intelligence to Canada returned yesterday; they have been longer out than I expected; their
                            account agrees with the former, that the force in Canada is chiefly at Quebec, where they mean to make their chief stand;
                            three hundred men at St Johns and Isle au Noix, one hundred men at Sorell; about six hundred at Montreal, and stationed
                            among the Inhabitants from Chamble to Sorell; the Inhabitants continue in our favour; Crops good. None of the fleet have
                            arrived from London, one of our Crusers taken near Quebec, three hundred of the regular troops were sent from Quebec down
                            the river some time since, not returned, Capt. Goslin one of the parties sent to me by the Marquis, is not returned from
                            St Nicholas, tho’ he has been out thirty five days, by him I expect (if he is not taken) a more particular account, which
                            I shall immediately transmit to your Excellency. I am obliged to find hard money for the parties I send into Canada and
                            money for the expresses—as I have not received any money for public use for nine months past, and have expended all I can
                            borrow, I could wish to have some little supply by Colo. Olcott or an order on the State of the Massachusetts for any sum
                            your Excellency shall please, I will be accountable for the same; as to an expedition into Canada I cannot give it up; the
                            importance of it to the united States is so great—that Country (at least the District of Montreal) can easily be reduced;
                            so easily that if only the people to the East of Lake Champlain included in the Province of Quebec by their bill of 1774
                            were imployed and the Canadians were armed they would drive every British out of Canada, except Quebec; if I had either
                            money or an order of Congress I will engage bread enough for any army needed to reduce that Country; forage plenty and the
                            people spirited. I am your Excellency’s humble Servant
                        
                        Jacob Bayley
                            P.S.
                            Sir.Newbury August 31 1780I am informed that there is a number of arms at Springfield, wanting stocks only; if your Excellency
                                would send an order for five hundred of them, I will be accountable for them and it will oblige the people and be of
                                service to the general cause. I would also be glad of an order on the commissary of cloathing at Boston for twenty
                                blankets, and sixty yeards of cloath, for indian stockings; as I have been obliged to borrow those articles for the
                                parties I have sent into Canada; Colol Olcott the bearer may be enquired of respecting my request and can bear what
                                orders of any kind your Excellency sees fit to send. I am &c.
                        
                        
                            Jacob Bayley
                        
                    